BROOKSHIRE, Justice,
dissenting.
This dissent is respectfully filed. The Court reverses the judgment and conviction in this misdemeanor case. The reversal and remand are based on point of error two, as presented by Appellant. Appellant’s point of error two complains and charges error to the trial court in instructing the jury to the effect that physicians and surgeons may not delegate to others the making of impressions of human teeth or gums for the purpose of aiding in the construction of any plate of false teeth. The basis for the point of error is that the instruction involved was an inappropriate comment on the weight of the evidence.
The thrust of Appellant’s complaint is based on TEX.CODE CRIM.PROC.ANN. art. 36.14 (Vernon Supp.1990). Appellant argues that article 36.14 prohibits the trial court from commenting on the weight of the evidence in the charge that is submitted to the jury. Article 36.14 mandatorily requires the trial judge to deliver a written charge, distinctly setting forth the law applicable to the case. This charge to the jury is to be delivered before the arguments begin. It is also correct that the trial judge is not to express any opinion as to the weight of the evidence; nor may he *337sum up the testimony; nor may he use any argument in his charge calculated to arouse the sympathy or excite the passions of the jury. Nevertheless, the trial judge “shall” deliver a written charge to the jury distinctly setting forth the law applicable to the case.
Appellant in his point of error number two relies solely on Thomason v. State, 147 Tex.Cr. 629, 183 S.W.2d 973 (Tex.Crim.App.1944), for the proposition that the trial court is not permitted in its charge to the jury to single out particular facts or specific parts of the testimony. That is the gravamen of Appellant’s argument. It is clear that under the Medical Practice Act a licensed medical doctor has the right to treat a patient.
An exception to the definition of dentistry as contained in TEX.REV.CIV.STAT. ANN. art. 4551b (Vernon Supp.1990) is spelled out: “physicians and surgeons legally authorized to practice medicine as defined by the law of this state.”
But there are statutory limitations upon physicians. The Medical Practices Act, TEX.REV.CIV.STAT.ANN. art. 4495b, sec. 3.06(d) provides that a licensed physician shall have authority to delegate to any qualified or properly trained person or persons acting under the physician’s supervision any medical act which a reasonable and prudent physician would find is within the scope of sound medical judgment to delegate if, in the opinion of the delegating physician, that act can be properly and safely performed by the person to whom the medical act is delegated and which act is not in violation of any other statute. Note the delegated act must not be in violation of any other statute. This delegation of authority relates to and is restricted to medical acts and does not extend to acts that involve the correct, direct practice of dentistry. Even so, the delegated acts must be under the supervision of the licensed medical physician.
Furthermore, a correct construction of these statutes when read together would be that an act of delegation which in turn would be a violation of the Dental Practices Act, would be outside of the exceptions to the Dental Practices Act; nor would these delegated acts be within the scope of the Medical Practice Act. Many decades ago, in the early days of the healing arts, physicians and surgeons were generally allowed to practice dentistry. However, more recent authorities take the position that require a strict construction of the statutes and a strict and limited interpretation of the exceptions in the statute.
TEX.REV.CIV.STAT.ANN. art. 4495b (Vernon Supp.1990) is entitled the Medical Practice Act. Article 4495b, sec. 3.06(d)(1), specifically provides that in certain circumstances a licensed physician may delegate certain medical acts to persons acting under that physician’s supervision. But that act must not be in violation of any other statute. Hence, the delegation of authority referred to immediately above is limited. The delegation does not include the practice of dentistry. And by its clear terms, the statute definitely requires that even the medical acts must be performed under the supervision of the delegating physician.
There is cogent evidence and authority that if a medical doctor were to prescribe a procedure in dentistry, then such a prescription should and would have to conform to a standard approach. This standard approach would be especially true in relationship to the manufacturer of dental appliances. A medical expert so testified.
A document said to be a prescription was shown to the medical expert. It was undated. A patient’s name was written in. There was a notation of “ready for you to make”. This matter was said to be an incomplete prescription. The medical witness, Dr. Babbin, testified that there were no instructions at all on the prescription as follows:
A ... There’s no instructions on this prescription at all. It doesn’t tell you anything about the patient except his name. I have no way of knowing what came with the prescription; whether a set of impressions came with it or what. But this is not telling the laboratory man any*338thing. It just has a name and at the bottom it has a doctor’s signature, which I can’t read. And that’s all there is. (Emphasis added)
This Dr. Babbin was further asked:
Q Have you not already testified this afternoon for the benefit of the jury that in fact when instructions are given to a lab to prepare dental appliances that it not only includes specific instructions as to what is to be done, but it’s also accompanied by impressions which are made by whoever is preparing the prescription? A Yes.
Article 4551a(3) defines practicing dentistry, inter alia, as:
Any person who shall offer or undertake in any manner to prescribe or make, or cause to be made, an impression of any portion of the human mouth, teeth, gums, or jaws, ... for the purpose of constructing or aiding in the construction of any dental appliance, denture, dental bridge, false teeth, dental plate or plates of false teeth, or any other substitute for human teeth.
Hence, in view of the posture of the statutes and the state of the record in the case, it was not fundamental error as claimed by the Appellant when the trial judge instructed the jury that physicians and surgeons may not delegate to others the making of impressions of human teeth or gums for the purpose of aiding in the construction of any plate of false teeth.
At trial, the objection was that after the word “dentistry” in the fourth paragraph of the charge of the court that the rest of the verbiage starting with “they may” and ending with “false teeth” is á comment on the weight of the evidence. No where does the objection point out with reasonable specificity to the trial judge why the verbiage or what part of the verbiage constituted a comment on the weight of the evidence. Hence, the objection is too broad and general. Nothing is presented for appellate review. The objection is worded in the form of a conjunctive sentence. The objection in a conjunctive sentence complained that the verbiage diminished the rights of physicians and surgeons under the Dental Practices Act and under the Medical Practice Act to delegate their authority. But this delegation of authority by a physician applies to a medical act — not a direct dental act. And, again, this delegated medical act may not be in violation of any other statute.
Furthermore, the Board may determine whether or not an act constitutes the practice of medicine and may determine whether any medical act may or may not be properly or safely delegated by physicians. Moreover, the Medical Practice Act read in conjunction with TEX.REV.CIV.STAT. ANN. art. 4551a, defines the practice of dentistry. Article 4551a(4), (5), (6), (7), specifically spells out that any person who makes, fabricates, processes, or constructs any full or partial denture or any fixed or removable dental bridge or appliance, or any substitute or corrective device or appliance for the human teeth, gums, jaws, mouth, alveolar process or any part thereof for another, must do so with a written prescription or work order signed by a dentist legally engaged in the practice of dentistry in this state.
Hence, the charge was clearly not a comment on the weight of the evidence nor did it diminish the rights of physicians' and surgeons under the Medical Practice Act or the Dental Practices Act by the very terms thereof. Since the Dental Practices Act dealt with a specific subject it took precedence over the Medical Practice Act which dealt with a very broad subject but, nevertheless, permitted only medical acts. Here, the physician, if there was one, attempted to delegate a direct act of dentistry. The instructions by the court and the application of the law to the facts were clearly correct in view of the language of article 4551a(4), (5), (6). There was no error.
Appellant herein is assumed to know the law and he has had experiences in the past with the problems of the regulation of the practice of the healing arts. The trial judge correctly charged on the law. Since *339the Court reverses, I must respectfully dissent.